DETAILED ACTION
This Office Action is responsive to communications of application received on 1/7/2021. The disposition of the claims is as follows: claims 1-10 are pending in this application. Claims 1 and 9-10 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 202028 filed in Israel on 11/10/2009. The certified copies of the priority document have been received in the earlier filed application number 13/509,169, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 1/7/2021 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notes: Citation 1-3 of the NPL have not been considered due to missing date and number of pages.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because: Figure 1: the second step “145” should be “155” and the second step “150” should be “160”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-10 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Publication No. 2009/0154778 A1 to Lei et al.
As to claim 1, Lei discloses a document forgery detection device (20 of figure 1) comprising: 
a processor (processor; paragraph 0015) configured for performing at least one fraud detection technique, for each of plural document types (identify particular type of security document; paragraph 0033),
 	the device further comprising a database (32 of figure 2) storing a plurality of templates each corresponding to an individual series of an individual type of document in an individual country thereby to define said plural document types (paragraphs 0003, 0033 and 0049-0050),
wherein templates are used to identify documents as belonging to known series within known document type stored in the database (54 of figure 3 and paragraphs 0059-0060),
and wherein at least one fraud detection technique used for a given document, is determined as a function of, at least, which document type the given document belongs to, from among said plural document types (determine the type of the security 
As to claim 2, Lei further discloses wherein documents’ VIZ is scanned to identify the document’s issuing country (paragraph 0033).
As to claim 3, Lei further discloses the device having an open software architecture to allow for enhancement including additional fraud detection techniques (paragraph 0035).
As to claim 4, Lei further discloses wherein the device includes a document parser which uses the database to decide what the correct document type is (S54 of figure 3 and paragraph 0059); and to decide how to parse data in the document, once said document type has been correctly recognized (paragraph 0060).
As to claim 5, Lei further discloses wherein each template used herein includes metadata defining commonalities of a type of document (78A-78M of figure 5 and paragraphs 0068-0069).
As to claim 6, Lei further discloses wherein said metadata includes location of at least one particular zone within the document, for a given type of document (paragraph 0041).
As to claim 7, Lei further discloses templates are used to identify documents as belonging to a known series within a known document type stored in said database (paragraph 0059).
As to claim 8, Lei further discloses the device having an open software architecture to allow for enhancement including new templates (paragraphs 0049-0050).
claim 9, claim 9 is for a document forgery detection method (figure 3) that corresponds to apparatus claim 1. Therefore it has been analyzed and rejected based on apparatus claim 1 above.
As to claim 10, claim 10 is for a computer program product (paragraph 0015), comprising a non-transitory tangible computer readable medium that corresponds to apparatus claim 1. Therefore it has been analyzed and rejected based on apparatus claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DUNG D TRAN/Primary Examiner, Art Unit 2675